OPINION
BY THE COURT:
Submitted on motion of the plaintiff-appellee to dismiss the appeal for the reason that any finding this Court might make on the questions raised by this appeal would be coram non judice.
' This' is an appeal on questions of law and law and fact, from a judgment of thé Court of Common Pleas dismissing an *403appeal from the Municipal Court of Columbus, Ohio, for the reason that the notice of appeal was not filed within twenty days from the entering of the final order in the Municipal Court. The facts disclose that on September 16, 1943, a final judgment was rendered in the trial court, and that the notice of appeal was not filed until January 15, 1944, which is about three months too late to invoke the jurisdiction of the Common Pleas Court. Since the Common Pleas Court had no jurisdiction to hear and determine this appeal, likewise this Court has no jurisdiction for the same reason.
The trial Court was correct in its judgment dismissing the appeal and the motion of the plaintiff-appellee is sustained.
HORNBECK, P. J„ GEIGER and MILLER, JJ., concur.